DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilder(2016/0256837) taken together with Kim(8481971).
Wilder teaches a carbonation system comprising a carbonation tank(108), and a liquid tank(cooling chamber 110) defining an insulating region around the carbonation tank.  Examiner notes the limitations “for a beverage machine” are not given patentable weight with regards to analysis of prior art references, wherein the claimed “carbonation system” is analyzed on its own with regards to the limitations in the body of the claim.   Wilder is silent as to a hygiene system comprising an ultraviolet light source.  Kim teaches in figure 4 a carbonation system including a carbonation tank(1; noting carbonated water 36 is stored within tank 1), and a quartz tube(7) for providing chilled water from tube(31), wherein a UV lamp(6) placed central to the quartz tube provides ultraviolet light to the water for sterilization.  It would have been obvious to someone of ordinary skill in the art to provide a hygiene system comprising an ultraviolet light source for the liquid within the liquid tank of Wilder to provide for sterilization of liquid within the liquid tank(column 4 lines 58-63).  
Wilder taken together with Kim further teaches wherein the carbonation tank is nested within the liquid tank.  Wilder taken together with Kim further teaches wherein the insulating region comprises an annular space between the carbonation tank and the liquid tan configured to receive a chilled liquid.  Wilder taken together with Kim further teaches wherein the liquid and carbonation tanks are fluidically coupled(through conduit 114 in Wilder) for selective transfer of chilled water from the liquid tank to the carbonation tank.  Wilder taken together with Kim further teaches a stem (128) received at least partially within the carbonation tank and configured to introduce pressurized gas(from C02 canister) into the carbonation tank when the carbonation tank has a threshold volume of chilled water. 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO reference(2015/151868) taken together with Kim(8481971).
WO reference teaches a carbonation system comprising a carbonation tank(2), and a liquid tank(cooling water tank 1) defining an insulating region around the carbonation tank.  Examiner notes the limitations “for a beverage machine” are not given patentable weight with regards to analysis of prior art references, wherein the claimed “carbonation system” is analyzed on its own with regards to the limitations in the body of the claim.   WO reference is silent as to a hygiene system comprising an ultraviolet light source.  Kim teaches in figure 4 a carbonation system including a carbonation tank(1; noting carbonated water 36 is stored within tank 1), and a quartz tube(7) for providing chilled water from tube(31), wherein a UV lamp(6) placed central to the quartz tube provides ultraviolet light to the water for sterilization.  It would have been obvious to someone of ordinary skill in the art to provide a hygiene system comprising an ultraviolet light source for the liquid within the liquid tank of WO reference to provide for sterilization of liquid within the liquid tank(column 4 lines 58-63).  
WO reference taken together with Kim further teaches wherein the carbonation tank is nested within the liquid tank.  WO reference taken together with Kim further teaches wherein the insulating region comprises an annular space between the carbonation tank and the liquid tan configured to receive a chilled liquid.  WO reference taken together with Kim further teaches wherein the liquid and carbonation tanks are fluidically coupled(through conduit C5 in WO reference) for selective transfer of chilled water from the liquid tank to the carbonation tank.  WO reference taken together with Kim further teaches a stem (noting small projecting portion from conduit C4) received at least partially within the carbonation tank and configured to introduce pressurized gas(from C02 canister 6) into the carbonation tank when the carbonation tank has a threshold volume of chilled water. 


Allowable Subject Matter
Claims 1-8, 10-13, and 15 are allowed.
Claim 1 recites “a carbonation system for a beverage machine, comprising: a liquid tank; and a carbonation tank positioned in the liquid tank; a cooling system mounted to a sidewall of the liquid tank, the cooling system comprising a flow channel; and a hygiene system aligned with the flow channel”.  Wilder teaches a liquid tank and a carbonation tank positioned in the liquid tank, however Wilder does not teach or suggest a cooling system mounted to a sidewall of the liquid tank, the cooling system comprising a flow channel; and a hygiene system aligned with the flow channel.  Claims 2-8 depend on claim 1 and hence are also allowed.   WO reference 2015/151868 teaches a liquid tank and a carbonation tank positioned in the liquid tank, however WO reference does not teach or suggest a cooling system mounted to a sidewall of the liquid tank, the cooling system comprising a flow channel; and a hygiene system aligned with the flow channel.  Claims 2-8 depend on claim 1 and hence are also allowed.
Claim 10 recites “ a carbonation system for a beverage machine, comprising: a liquid chamber; a carbonation chamber including a wall, the wall separating the carbonation chamber from the liquid chamber; and a cooling system configured to cool a liquid in the liquid chamber, the cooling system comprising a cooling block coupled to an exterior surface of the liquid chamber, the cooling block including an inlet port for receiving a precursor liquid from the liquid tank and an outlet portion for transferring a chilled precursor liquid back to the liquid tank”.  Wilder teaches a liquid chamber and a carbonation chamber including a wall, the wall separating the carbonation chamber from the liquid chamber, however Wilder does not teach or suggest a cooling system configured to cool a liquid in the liquid chamber, the cooling system comprising a cooling block coupled to an exterior surface of the liquid chamber, the cooling block including an inlet port for receiving a precursor liquid from the liquid tank and an outlet portion for transferring a chilled precursor liquid back to the liquid tank.  WO reference teaches a liquid chamber and a carbonation chamber including a wall, the wall separating the carbonation chamber from the liquid chamber, however WO reference  does not teach or suggest a cooling system configured to cool a liquid in the liquid chamber, the cooling system comprising a cooling block coupled to an exterior surface of the liquid chamber, the cooling block including an inlet port for receiving a precursor liquid from the liquid tank and an outlet portion for transferring a chilled precursor liquid back to the liquid tank.  Claims 11-13 and 15 depend on claim 10 and hence are also allowed.

Response to Arguments
Applicant's arguments filed 8-23-2022 have been fully considered but they are not persuasive.
Applicant argues with regards to amended claim 16 that the alleged carbonation unit of Wilder or WO reference does not teach or suggest the hygiene system of claim 16. Applicant argues the hygiene system as claimed in claim 16 is aligned with the flow channel of the cooling system to sterilize the precursor liquid as it flows through the flow channel. 
Examiner initially respectfully submits claim 16 does not recite a cooling system, therefore an argument that the hygiene system as claimed in claim 16 is aligned with the flow channel of the cooling system to sterilize the precursor liquid as it flows through the flow channel is not given patentable weight.  Claim 16 only requires “ a hygiene system comprising an ultraviolet light source”, wherein a broadest reasonable interpretation of the claim requires a hygiene system comprising an ultraviolet light source in communication with any structural element of the claimed carbonation system.  Examiner respectfully submits Kim(8481971) , as noted in the current 103 rejections, provides for a hygiene system comprising an ultraviolet light source that treats water or carbonated beverage to provide sterilization to class A UV standards, and such a hygiene system, when applied to the carbonation system of Wilder or WO reference would provide for sterilization of the liquid within the tank around the carbonation tank.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
August 31, 2022